                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,                                Case No. 16-cv-006961 BLF (PR)
                                  11
                                                       Petitioner,
                                  12                                                      ORDER GRANTING MOTION TO
Northern District of California
 United States District Court




                                                 v.                                       REOPEN ACTION; LIFTING STAY;
                                  13                                                      DIRECTING RESPONDENT TO
                                  14                                                      SHOW CAUSE
                                         DAVE DAVEY, Warden,
                                  15                  Respondent.
                                                                                          (Docket No. 31)
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. The Court granted in part
                                  20   Respondent’s motion to dismiss two claims as untimely and granted Petitioner an
                                  21   opportunity to file a motion to stay the instant action while he exhausted the remaining
                                  22   claim. (Docket No. 23.) On July 13, 2017, the Court granted Petitioner’s request to stay
                                  23   the action, and ordered the case administratively closed pending the stay of this action.
                                  24   (Id.) Petitioner was directed to notify the Court within twenty-eight days of the California
                                  25   Supreme Court’s decision denying him relief to reopen this action by filing a motion to
                                  26   reopen this action. (Id.)
                                  27          Petitioner has filed a motion to reopen this action, stating that he has been notified
                                  28

                                                                                      1
                                   1

                                   2   by his appellate attorney and the supreme court that his appeal has been “affirmed.”
                                   3   (Docket No. 31.) Good cause appearing, the motion will be granted and the stay lifted.
                                   4           The operative petition in this action is the amended petition filed on June 23, 2017.
                                   5   (Docket No. 28.) The sole claim is ineffective assistance of counsel in connection with the
                                   6   revocation of Petitioner’s probation on June 4, 2014. (Am. Compl. at 6-7; Docket No. 9 at
                                   7   2.) Respondent concedes that the claim is timely. (Docket No. 23 at 5.) Accordingly,
                                   8   briefing shall proceed as set forth below.
                                   9

                                  10                                          CONCLUSION
                                  11           For the foregoing reasons and for good cause shown,
                                  12           1.     Good cause appearing, Petitioner’s motion to reopen this action is
Northern District of California
 United States District Court




                                  13   GRANTED. (Docket No. 31.) The stay is hereby LIFTED. The Clerk shall reopen the
                                  14   case.
                                  15           2.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                  16   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                  17   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                  18   not be issued based on claim presented in the amended petition. (Docket No. 28.)
                                  19   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the
                                  20   state trial record that have been transcribed previously and that are relevant to a
                                  21   determination of the issues presented by the petition.
                                  22           If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  23   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  24   answer.
                                  25           3.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  26   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  27   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  28

                                                                                      2
                                   1

                                   2   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                   3   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                   4   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                   5             4.        It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                   6   that all communications with the Court must be served on Respondent by mailing a true
                                   7   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                   8   parties informed of any change of address by filing a separate paper captioned “Notice of
                                   9   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  10   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  11   Federal Rule of Civil Procedure 41(b).
                                  12             This order terminates Docket No. 31.
Northern District of California
 United States District Court




                                  13             IT IS SO ORDERED.
                                  14
                                       DATED:          January 25, 2019
                                  15                                                            BETH LABSON FREEMAN
                                                                                                United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Motion to Reopen; Lifting Stay; OSC
                                  25
                                       P:\PRO-SE\BLF\HC.16\00696McCurdy_reopen&osc.docx

                                  26

                                  27

                                  28

                                                                                            3
